[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                             No. 11-12201                        FEB 21, 2012
                         Non-Argument Calendar                    JOHN LEY
                       ________________________                    CLERK

                    D.C. Docket No. 1:10-cv-23395-UU



JOHN W. MANN,


                               llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellant,


                                   versus


SALVATORE DAVIDE, et al.,


                            llllllllllllllllllllllllllllllllllllllllDefendants-Appellees.

                      ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                           (February 21, 2012)
Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:

      John W. Mann appeals pro se the dismissal of his complaint of fraud,

replevin, and conversion against Salvatore Davide, Jeffrey Feiler, William Troy,

and Joan Schwartz. The district court dismissed Mann’s complaint for lack of

subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). The district court ruled that

the complaint failed either to state a claim arising under federal law, 28 U.S.C. §

1331, or to allege complete diversity of citizenship among the parties, id. §

1332(a), and Mann does not challenge that ruling. Mann complains that he was

denied an opportunity to present his case, but he fails to explain how the district

court had subject-matter jurisdiction over his case. As a result, we affirm the

dismissal of Mann’s complaint.

      AFFIRMED.




                                          2